DETAILED ACTION
Allowable Subject Matter
Claims 1-14, 17-21, and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination doesn’t teach the limitation of  “receive a user focus selection input associated with the group-based communication interface in response to user engagement with at least one multi-value interface component; receive a group-based communication configured for rendering to the group-based communication interface; generate a focus value for the group-based communication; identify a focus threshold for the group-based communication based on the user focus selection input; compare the focus value and the focus threshold to determine if the focus value satisfies the focus threshold; and cause rendering of the group-based communication interface based on the determination of whether the focus value satisfies the focus threshold” in combination with the other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH T VU/Primary Examiner, Art Unit 2175